FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Mary Hall, Plaintiff in the trial court secured

an extension of eleven (11) days in which to file Appellant’s Brief in the following numbered and

entitled cause:


Mary Hall

No. 12-14-00010-CV                 vs.

Ralph & Kacoo's of Lufkin, Texas d/b/a Great Texas Foods Corp., d/b/a Brazos Cattle Co.

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 23 day of March 2015,
A.D.

                                                   Respectfully yours,

                                                   CATHY S. LUSK, CLERK


                                                   By: ______________________________
                                                       Katrina McClenny, Chief Deputy Clerk